Citation Nr: 1115974	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  03-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for a psychiatric disorder, to include a psychosis, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2002 rating decision in which the RO denied the Veteran's petition to reopen the claim for service connection for a psychiatric disorder, to include a psychosis.  In May 2002, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2003.

In June 2004, the Board issued a decision (signed by a Veterans Law Judge that is no longer with the Board) declining to reopen the Veteran's claim for service connection for a psychiatric disorder, to include a psychosis.  The Veteran appealed the Board's June 2004 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2006, the Court issued a Memorandum Decision vacating the Board's June 2004 decision and remanding the claim to the Board for further proceedings consistent with the Court's decision.

In March 2007, the Board remanded the claim on appeal to the RO (via the Appeals Management Center (AMC) in Washington, DC) for further development.  After completing the requested development, the RO continued to deny the claim (as reflected in the July 2007 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.  

In October 2007, the Board issued a decision again declining to reopen the Veteran's claim for service connection for a psychiatric disorder, to include a psychosis.  The Veteran appealed the Board's October 2007 decision to the Court.  In a June 2008 Order, the Court granted a Joint Motion for Remand filed by the parties, vacating the Board's October 2007 decision and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In October 2008, the Board remanded the claim on appeal to the RO, via the AMC, for further action.  After completing some of the requested development, the RO continued to deny claim (as reflected in a June 2008 SSOC) and return the appeal to the Board for further consideration.

In September 2009, the Board again remanded the claim on appeal to RO, via the AMC, for further action.  After completing the requested development, the RO continued the denial of the claim (as reflected in a February 2011 SSOC) and returned to the appeal to the Board for further consideration.

As a final preliminary matter, the Board notes that, previously, the Veteran was represented by a private attorney.  In May 2009, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claim on appeal.  The Board has recognized the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In February 1999, the Board denied the Veteran's claim for service connection for a psychiatric disorder.

3.  Although some of the additional evidence associated with the claims file since the February 1999 denial was not previously before agency decisionmakers, none of this evidence is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a psychiatric disorder, to include a psychosis.


CONCLUSIONS OF LAW

1.  The Board's February 1999 denial of the Veteran's claim for service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.         § 20.1100 (2010).

2.  As evidence received since the Board's February 1999 denial is not new and material, the criteria for reopening the claim for service connection for a psychiatric disorder, to include a psychosis, are not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect for claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2001 pre-rating letter a January 2010 post-rating letter, issued pursuant to the Board's September 2010 remand, provided notice to the Veteran regarding what information and evidence was needed to substantiate the petition to reopen his claim for service connection for a psychiatric disorder, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim.  Consistent with Kent, the January 2010 also explained what constituted new and material evidence to reopen the claim for service connection for a psychiatric disorder (consistent with the version of 38 C.F.R. § 3.156 in effect for claims filed prior to August 29, 2001).  The January 2010 also provided general information concerning VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of above-described notice,  and opportunity for the Veteran to respond, the February 2011 reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of a May 1998 VA examination.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran, by various family members and friends, and by his representative, on his behalf.   The Board finds that no further action in the claim on appeal, prior to appellant consideration, is warranted.

The Board notes that the Veteran's service treatment records appear to have been lost.  The RO attempted to obtain such records through requests to the National Personnel Record Center and the Records Management Center, and each request elicited a negative response.  The Veteran, however, has submitted his own copies of available portions of his service records.  

Also, numerous attempts to obtain the Veteran's Social Security Administration (SSA) records have been undertaken.  In May 2009, the SSA indicated that it had no records on file or was unable to locate the records.  In May 2009, the RO sent a letter to the Veteran notifying him of the negative response from the SSA and requesting these records if he had them in his possession.  In June 2009, the RO made a Formal Finding of the Unavailability of SSA records. On these facts, the Board finds that the no further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim on appeal, at this juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.     § 1110 ; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, such as psychoses, which are manifest to a compensable degree (10 percent for a psychosis) within a prescribed period following termination from service (one year for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c).

The record reflects that the Veteran's claim for service connection for a psychiatric disorder was considered and denied on several occasions prior to the Board's February 1999 denial.  Initially, the RO denied service connection in May 1985, and the denial was upheld in a July 1989 Board decision.   Prior to the Board's denial in February 1999, in an August 1995 rating decision the RO determined that no new and material evidence had been submitted to reopen the Veteran's claim.  However, in an August 1997 decision, the Board reopened the claim, but remanded the claim for service connection, on the merits, for additional development.  After the claim was returned to the Board in February 1999, the Board denied the claim for service connection on the merits, finding that the Veteran's psychiatric disorder, diagnosed as paranoid schizophrenia, began more than one year after discharge from service and was not incurred in or aggravated in service.

The pertinent evidence then of record consisted of a December 1966 pre-service medical record reflecting that the Veteran was seen for evaluation, by court order, at a community guidance center prior to enlistment into service, but no psychiatric diagnosis was assigned because the Veteran was "extremely uncooperative" and defiant.  

While most of the Veteran's personnel records were unavailable, as confirmed by the National Personnel Records Center, copies of some of his records indicate that his August 1967 pre-induction examination showed no history of nervous trouble or depression.  A February 1968 mental health note reflects a diagnosis of "immature personality with low tolerance for stress and poor judgment" and that he was recommended for administrative separation.  He was discharged in March 1968 for "reasons of character and behavior disorders."  

Private and VA outpatient treatment records document an episode of "psychotic" behavior as early as 1976 and a diagnosis of schizophrenia in 1980.  No date of onset was indicated, and his prognosis was considered to be poor.  He spent approximately two years committed to a state mental health facility.

An August 1984 private medical statement indicates a diagnosis of schizophrenia, paranoid type, currently in remission.  A July 1985 VA psychiatric evaluation likewise reflects a diagnosis of chronic paranoid schizophrenia.  He was later hospitalized as a VA medical center in June 1987 for an acute schizophrenia episode.

Private and VA medical records through 1995 reflect a continued diagnosis of schizophrenia and hospitalizations for acute episodes, including an involuntary commitment at the Southern Virginia Mental Health Institute in May 1995.  

A May 1995 statement from a private physician indicates that the Veteran's history suggested a possibility of a genetic predisposition with the Army exposing him to unique stressors that triggered his psychosis, but also indicating that the 1966 pre-service report was more suggestive of a conduct disorder than a psychosis.  On VA examination in May 1998, the examiner determined that there was no objective documentation to suppose the conclusion that the Veteran's current paranoid schizophrenia had its onset in service or increased in severity during service.

Various statements from the Veteran's mother, ex-wife, former mother-in-law, and friends essentially express that the Veteran's mental status changed for the worse after his service.  The Veteran, himself, wrote that he never heard voiced until he entered the service, and that he began experiencing psychiatric symptoms during service.  He indicated that these voices began to tell him to go absent without leave (AWOL).  

In denying the claim for service connection, the Board found that there was no evidence to suggest that a psychosis was manifest in service or within the one-year presumptive period following the Veteran's discharge from service, and that the more probative evidence of record indicated that the Veteran's psychiatric disorder, diagnosed as paranoid schizophrenia, did not have its onset in or increase in severity during service.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran's request that VA reopen the previously-denied claim for service connection was received on August 22, 2001.  Regarding petitions to reopen received prior to August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decision makers that bears directly and substantially on the specific matter under consideration, that is neither cumulative nor redundant, and that is, by itself or in combination with other evidence, so significant that it must be considered in order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) (as in effect for claims filed prior to August 29, 2001).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the Board's February 1999 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file includes duplicate service records; an April 2001 letter from the Department of the Army; additional VA outpatient treatment records through February 2010; and various lay statements from the Veteran and his representative, as well as from the Veteran's friend, L.H.

Clearly, the duplicate service personnel records added to the record since February 1999 are not "new" as they were previously of record.  

The April 2001 letter from the Department of the Army indicates that there was no basis for resubmission of the Veteran's application for correction of his military records.  This letter is  "new" in that it was not previously before agency decision makers, however, this evidence is not "material" for purposes of reopening the claim for service connection because it includes nothing to indicate that the Veteran's current psychiatric disorder had its onset in service or was otherwise was incurred in or was aggravated in service.  As such, this evidence is not so significant that it must be considered in order to fairly decide the merits of the claim.

The additional records of VA outpatient treatment, dated through February 2010, continue to document the Veteran's diagnosis and treatment of schizophrenia.  In May 2009, it was noted that the Veteran was diagnosed with schizophrenia in service in 1968, and that he had difficulty adjusting to military life and was discharged promptly.  While the Board also finds that this evidence is" new", the evidence is not "material" for purposes of reopening the claim for service connection for a psychiatric disorder, to include a psychosis.  These records include nothing to support a finding that a psychiatric disorder was present in service, or comment that there exists a medical nexus between current psychosis and the Veteran's service (to include evidence that a psychosis was manifest within the first post-service year).  The Board acknowledges the May 2009 notation of a history of schizophrenia diagnosed in service; however, such appears to be merely a recitation of the history relayed by the Veteran.  As such, this notation, does not, in and of itself, constitute a medical opinion.  See LeShore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  

As for the additionally received lay evidence, the Board notes that the statement from the Veteran's friend, while new, only confirms the Veteran's absence for a 12-hour period during basic training, and is not directly relevant to the question of whether a current psychiatric disability is medically related to service.  

The Veteran's statements (and those provided by his representative, on his behalf) express the Veteran's continued belief that his current psychiatric disorder began in service.  These assertions appear to merely reiterate the Veteran's previous assertions.  Even if new, however, the Board points out that, as laypersons without the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter, such as whether the paranoid schizophrenia diagnosed post service was incurred in service or was manifest during the first post-service year.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a psychiatric disorder are not met, and that the Board's February 1999 denial remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service connection for a psychiatric disorder, to include a psychosis, has not been received, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


